DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claim 1-5, 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (EP 2993038 A1).
Regarding Claims 1-5, 7, and 8:  Sugino et al. teaches a flame retardant material comprising polysiloxane resin (binder resin, thermoplastic), silica particles (high-melting point inorganic substance), and glass frit (low-melting point inorganic substance) (abstract, [0111], [0154], and [0170]). Sugino et al. teaches adding 200 parts by weight of glass frits to 100 parts by weight of the polysiloxane resin and 10 g of silica particles (20% of 50g) per 75 g of polysiloxane resin (13.3 parts silica per 100 parts resin)  ([0154] and [0170]).  Sugino et al. further teaches that the silica particles may be present in 1-30 wt% ([0102]).  
Sugino et al. does not teach with sufficient specificity the claimed range of 16-100 parts silica (high-melting point inorganic substance) relative to 100 parts resin.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
 The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed weight loss, and air permeability.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 14:  Sugino et al. teaches the material coated on a plate (sheet shape) wherein the material has a thickness of 150 µm ([0186]-[0187]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/050,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar flame retardant materials comprising the same binder resin, low-melting point inorganic substance and high-melting point inorganic substance in the same claimed amounts.  The claims differ in that the copending claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the copending claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/051,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially similar flame retardant materials comprising the same binder resin, low-melting point inorganic substance and high-melting point inorganic substance.  The claims differ in that the copending claims do not recite the claimed properties such as the claimed weight loss, and air permeability.  However, the copending claims all of the instantly claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed to the claimed amounts of the low-melting and high-melting substance have been addressed in the new grounds of rejection as set forth above.  
Applicant argues that the examples of Sugino et al utilize a single inorganic particle, glass frit.  However, as set forth above and in the previous rejection, Sugino et al. teaches adding glass frit to a polymer composition that had previously had silica particles added to it (see [0154] and [0170]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	May 12, 2022